        Case: 3:15-cv-00324-jdp Document #: 397 Filed: 09/18/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
CITIZEN ACTION OF WISCONSIN EDUCATION
FUND, INC., RENEE M.
GAGNER, ANITA JOHNSON,
CODY R. NELSON, JENNIFER S. TASSE,
SCOTT T. TRINDL, MICHAEL R. WILDER,
JOHNNY M. RANDLE, DAVID WALKER
DAVID APONTE, and CASSANDRA M.
SILAS,

                         Plaintiffs,
         v.                                                                  15-cv-324-jdp

 MARK L. THOMSEN, ANN S. JACOBS,
 BEVERLY R. GILL, JULIE M. GLANCEY,
 STEVE KING, DON M. MILLS, MICHAEL
 HAAS, MARK GOTTLIEB, and
 KRISTINA BOARDMAN,
 all in their official capacities,

                        Defendants.


 JUSTIN LUFT, et al.,
      on behalf of themselves and all others similarly
      situated,

                         Plaintiffs,
         v.                                                                   20-cv-768-jdp

 TONY EVERS, et al.,

                        Defendants.


          LUFT PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION


       Plaintiffs, by their undersigned counsel, respectfully move this Court for a preliminary

injunction as set out in the Luft Plaintiffs’ Brief in Support of Plaintiffs’ Motion for a Preliminary
       Case: 3:15-cv-00324-jdp Document #: 397 Filed: 09/18/20 Page 2 of 6




Injunction. Fed. R. Civ. P. 65(a). Specifically, Plaintiffs ask the Court to order DMV and WEC

Defendants to:

       1.        Issue a voter ID card that is valid for 8 years (“Hard Card”) to any voter who has

                 (i) had their name, date of birth, and social security number verified through the

                 Social Security Online Verification System (“SSOLV”); (ii) submitted proof of

                 Wisconsin residency; and (iii) sworn under penalty of perjury that they are a U.S.

                 citizen.

       2.        Issue a Hard Card by the time the initial Temporary Receipt expires to any voter

                 who has complied with reasonable requests for information, unless the DMV has a

                 genuine reason to suspect that the voter is ineligible. The absence of documentation

                 does not itself constitute such a reason.

       3.        Permit voters to use affidavits—akin to the common law name change affidavit—

                 to resolve other issues in a voter’s background documents (e.g., birth date

                 discrepancies, mismatches between current name and name in voter’s SSA record,

                 and missing information regarding birth details) unless the DMV has a genuine

                 reason to suspect that the voter is ineligible. The absence of documentation does

                 not itself constitute such a reason.

       4.        Inquire whether a voter knows of any potential name discrepancy issues at the time

                 the IDPP application is submitted, and to permit voters to use a common law name

                 change affidavit at that time.

       5.        Establish a process that provides notice and a hearing before a neutral decision

                 maker to voters denied Temporary Receipts or Hard Cards by the DMV due to (1)




                                                        2
Case: 3:15-cv-00324-jdp Document #: 397 Filed: 09/18/20 Page 3 of 6




      claims of ineligibility, fraud, or any other reason or (2) the DMV’s failure to resolve

      their IDPP petition within 180 days.

6.    Send a targeted mailing no later than October 6, 2020, to all registered voters

      without a Wisconsin driver’s license or ID informing them of the ID requirement

      and the IDPP system.

7.    Include the following language: “Need an ID for voting? Through the DMV’s ID

      petition process, you can get a free ID even if you don’t have documents like a birth

      certificate” on (i) any future mailing or publication that mentions the voter ID

      requirement, (ii) all relevant websites that mention the voter ID requirement, and

      (iii) all DMV and/or WEC hotlines.

8.    Ensure that IDPP information (such as the Palm Card) is posted at all municipal

      clerk’s offices, on all municipal clerk’s websites, and at all early voting sites and

      polling places, and is provided along with provisional ballot instructions to any

      voter who is offered a provisional ballot.

9.    Amend the Form MV3012, the Temporary Receipt, the Takeaway Document, and

      the Palm Card related to IDPP to conspicuously explain: (i) that a voter must remain

      in contact with DMV for a specified time to continue receiving Temporary

      Receipts, (ii) that if the voter loses contact and the petition is cancelled or denied

      the voter may reinstate the petition and receive a Temporary Receipt by contacting

      DMV and (iii) that the voter has rights to a hearing, as noted above.

10.   Comply with following elements of the IDPP information plan that the Court

      ordered in October 2016 (see Dkts. 304-306):




                                             3
      Case: 3:15-cv-00324-jdp Document #: 397 Filed: 09/18/20 Page 4 of 6




             a) Offer the Palm Card—in digital and printed format and in Spanish and

                 English—to all organizations identified in the October 21, 2016 Joint Status

                 Report, to organizations identified in footnote 21 of the Luft Plaintiffs’ Brief in

                 Support of the Motion for Preliminary Injunction, to state public assistance

                 agencies, and to state agencies serving low income and homeless persons;

             b) Personally contact and offer to meet, train, and discuss outreach and IDPP with

                 all organizations identified in the preceding paragraph, as well as organizations

                 identified in the Joint Status Report of October 21, 2016, no later than the week

                 of October 12, 2020;

             c) Ensure that both Spanish and English versions of the Palm Card are

                 conspicuously posted in all DMV offices and on any DMV web page related to

                 ID and IDPP, and that a copy of the Palm Card is given to any voter seeking an

                 ID card at a DMV office; and

             d) Comply with all elements of the IDPP information plan WEC has already

                 established for this fall, and ensure that IDPP information provided as any part

                 of media availability or outreach is also offered to media serving minority

                 communities.

Dated: September 18, 2020

Respectfully submitted,

/s/ Karyn L. Rotker
Karyn L. Rotker                                  Dale E. Ho*
ACLU of Wisconsin Foundation, Inc.               Tiffany Alora Thomas*
207 East Buffalo Street, Suite 325               American Civil Liberties Union Foundation
Milwaukee, WI 53202                              125 Broad Street, 18th Floor
Phone: (414)-272-4032 x12                        New York, NY 10004
Fax: (414)-272-0182                              Phone: (212) 549-2500
krotker@aclu-wi.org                              Fax: (212)-549-2648

                                                   4
      Case: 3:15-cv-00324-jdp Document #: 397 Filed: 09/18/20 Page 5 of 6




                                         dho@aclu.org
                                         athomas@alcu.org

Neil A. Steiner*                         Ceridwen B. Cherry*
Dechert LLP                              American Civil Liberties Union Foundation
1095 Avenue of the Americas              915 15th Street N.W., 6th Floor
New York, NY 10036-6797                  Washington, D.C. 20005
Phone: (212)-698-3500                    Phone: (202)-675-2326
Fax: (212)-698-3599                      Fax: (202)-546-0738
neil.steiner@dechert.com                 ccherry@aclu.org


Angela M. Liu*                           Anna Q. Do*
Dechert LLP                              Dechert LLP
35 West Wacker Drive, Suite 3400         US Bank Tower
Chicago, IL 60601                        633 West 5th Street, Suite 4900
Phone: (312)-646-5800                    Los Angeles, CA 90071
Fax: (312)-646-5858                      Phone: (213)-808-5760
angela.liu@dechert.com                   Fax: (213)-808-5760
                                         anna.do@dechert.com


Selby Brown*                             Tharuni A. Jayaraman*
Dechert LLP                              Dechert LLP
Cira Centre                              1900 K Street NW
2929 Arch Street                         Washington, D.C. 20006
Philadelphia, PA 19104                   Phone: (202)-261-3330
Phone: (215)-994-4000                    Fax: (202)-261-3333
Fax: (215)-994-2222                      tharuni.jayaraman@dechert.com
selby.brown@dechert.com

Tristia Bauman*
National Law Center for Homelessness &
Poverty
2000 M Street NW, Suite 210
Washington, D.C. 20036
Phone : (202)-638-2535
                                         Attorneys for Plaintiffs


                                         *Admitted Pro Hac Vice




                                           5
        Case: 3:15-cv-00324-jdp Document #: 397 Filed: 09/18/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of September, 2020, I filed the foregoing document

using the Court’s CM/ECF system, which automatically sends notice and a copy of the filing to

all counsel of record.



                                                          /s/ Karyn L. Rotker
                                                          Karyn L. Rotker




                                                  6
